 

PICTURE #417

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: IB19/ HANDWRITTEN LIST #99
MADACC REGISTRATION 209337

PICTURE TAKEN: 3° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 1o0f100 Document 75-1
 

PICTURE #252

DESCRIPTION: PHILIPPINE CROCODILE

LOCATION: IB20/ HANDWRITTEN LIST # 100
MADACC REGISTRATION 209328

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 2 of 100 Document 75-1
 

PICTURE #334

DESCRIPTION: MORELET’S CROCODILE — ENDANGERED SPECIES IN 2010

LOCATION: MR7/HANDWRITTEN LIST #11
MADACC REGISTRATION 209343

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 3 0f 100 Document 75-1
 

PICTURE # 303

DESCRIPTION: MORELET’S CROCODILE

LOCATION: MR26/ HANDWRITTEN LIST #74
MADACC REGISTRATION 209357

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 40f 100 Document 75-1
 

PICTURE # 330

DESCRIPTION: NILE CROCODILE DAHOMEY
(SEPARATE SPECIES))

LOCATION: MR23/HANDWRITTEN LIST #59
MADACC REGISTRATION 209354

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 5of100 Document 75-1
 

PICTURE #305

DESCRIPTION: AFRICAN SLENDER SNOUTED CROC(S)
(AT LEAST 5 IN THE CONTAINER)

LOCATION: HANDWRITTEN LIST #172

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 6 of 100 Document 75-1
 

PICTURE #416

DESCRIPTION: BROAD NOSE CAIMAN (SLENDER)
( AT LEAST 5 IN THE CONTAINER)

LOCATION: HANDWRITTEN LIST #187
TROVAN PIT TAG# T318 207985

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 7 of 100 Document 75-1
 

PICTURE #337

DESCRIPTION: SIAMESE CROCODILE

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS -— MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 8 of 100 Document 75-1
SECTION 4
LIZARDS

Case 2:16-cv-00534-NJ_ Filed 09/12/19 Page 9 of 100 Document 75-1
vjOTADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TL
OT
IZAWIAIV IZAYWSA1V eed 98
WNdIdvOH linay | W yovld ayYvzi szaq | ot/zt/s | €€z607 aw sovavIN €£T
VINYIGO135H d30gVv3Id NVDIXAW (8
6
WN.ivuadsvx3
auvzn £za
WNGIYYOH linav 4 aaavaa NvoIXaW (¥ 47a | Ot/2t/s | zEeeoz adit SZEDOVAVIN| + Z | ZET | 82%
VINYIGO1SH
8
L
“LAGNI-“dS Noovuad 9ta ver
. S3HONI S 9ta | ot/zt/s 996402 IST NALLIYM| = T TEL | vev
13 N35) AVGINVOV YILVM 3SANIHD adW
GNVH GdW
9
S
linav avaa STUN 61Z
I | O€T
VYNVNDOI VNVNDI ans YNVNDOI NI3Y¥9 OTUIN | OT/2T/S 897602 dd sovavw
v
ONISSI (7) HNOA SM1d| €
auvzii sauvzn (9) XIS WLOL
Zz
DIMLvIaa9 ‘HOWA # '
LNaDSaIOdY | 4- AW GNNO4 | G3IAOWSY | # NOILYLSIOIY isn GatOLNSANI
AWN SISLLNAIDS a aS saldads / 334d saya!  auva spvovin | HOIHAA auaHM 40 # | ay | #4
WLOL
IOV
N W 1 [>] i | I H 5) J 3 d 3 q V

 

 

 

 

 

 

 

 

 

 

 

 

 

6T0Z/8 4O SW (SALON NALLIEM ‘DOVGVIAI ‘GdIN)) S3DYNOS J3YHL WOUd AMOLNIANI GUVZI1 VES-9T#H ASW I

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 10o0f 100 Document 75-1
v dO ¢ 39d

 

 

 

 

 

 

 

 

 

 

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 11 of 100 Document 75-1

 

 

 

 

 

 

 

 

 

 

 

TE
iia VIVINLYND oF
16 -AL WL-AS | an sao NYFHLNOS | LHONVD CIM O'0'T
LYOdW B ODIXAIN
6
" Wes VIVINALWND
009°Z - NZ 002'T - XT HLM MNO NYSHLNOS | LHONVD CIM A oT O
LNOdWI BR ODIXAWN
8
L
0s 0s VISV anosau
LHONVD GIM SLVAIYd
9
Nvagaluv> s
2 ‘VOI
INIVA ON
HLNOS
8 WYLNID
¥
€
Z
6102/S T
ANTVA wy. ary iS ; CN IUIHM WOH] orc aniyn [BPOSHYLHONWO| N-A | “O'0'O
ANAWND 8 GALYOdI QM / 3AlLdv> | aa34¥e | OLLVWY
/SNOWON3A
Galwwusa | C2tvWisa | qaldodW)
M A n l S u 0 d Oo

 

 

6102/8 4O SV (SALON NILLYM ‘OVA ‘GdIN) SIDUNOS FIYHL WOYS ANOLNAANI GYVZI ES-9T# ASV II
vAO E IDV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- zz
_ oo - 1zZ
0z
_ | 6T
| 8T
LT
OT
cT
EZT mt

WNLVuadSVX3 ZET # OL FLV ALAIDOS

IWNGIMYOH linavy | wW auvzi adna 6zbH T | 6OE | 62r
VINYIGO13H qaqvid NVOIXIW shite
NISNODSIM
eT
(‘LIGNI “dS 13 Ls cr
dMn
Tt | vet
"N39) VACIONVYVA 7 quv2i Lv aazias HLET “S EZEZ
DILVINS9 HOVa T
4IN3DS37100V | J- Al QNNO2 | G3SAOWSY | # NOILYLSID39Y isn GAldOLNAANI #
BWWN SIUNBIDS | “seve | gg | $3193dS/039He | Sam | ava | oovayw | womm | aanm | 2°* | gy) | #2!
WLOL
IOV
N W 1 fr | ot H 9 4 3 qd > {| av

 

 

6102/8 4O SV (SALON NALLIYM ‘SOVAVWI ‘GdIN) SIDYNOS FSYHL WOUd ANOLNGANI GUYZ! vES-9T# ASVD II

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 12 o0f100 Document 75-1
vdOVIDVd

 

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| _ CC
00°0S0'vTS OL 7 T2
OO'OSO'TTS 610Z/8 ANIVA IVLOL ; 02
O0'0Sr’6S OL - 6T
00°0S0‘Z$ + OT0Z/S 3NTWA IWLOL 8ST
LT
oT
ST
VT
U "Ween. v86T NYOH
0092 - NZ OO? T - AT HLM INO NVA 39YOID OOT
1MOdWiI LHONVD GM
eT
y cr
NIVELSNY 7B
nv’ IM ‘OT
INN ANN “uta “WISy JHSNVD GI 0

6t02/s ssolalva | sayiImog4y t

aNIvA wana Sa / NON RWIHM WOH ong gaiiyy [225SU LHONWO| N-A | ‘0°0'O

LN3IYYND 8 GALYOdMll MM / SALLdVD | G33498 | OLLVH

: /SNOWONJA
aaivugiiea GALVINILSA | GALYOdIII
M A n L S u 0 d Oo

 

 

6T0Z/8 4O SV (SALON NALLIYM ‘OOVAVW ‘GdIN) SIDYNOS 34H WOU AYOLNJANI GYVZI VES-9T# ASV) Il

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 13 o0f 100 Document 75-1
 

PICTURE # 434

DESCRIPTION: WATER DRAGON

LOCATION: D16/HANDWRITTEN LIST #28

PICTURE TAKEN: 3%? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 14 0f100 Document 75-1
 

PICTURE # 428

DESCRIPTION: MEXICAN BEARDED LIZARD -DIFFERENT SUB SPECIES
EXASPERATUM

LOCATION: D27 / HANDWRITTEN LIST #128

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 15 of 100 Document 75-1
 

PICTURE # 429

DESCRIPTION: MEXICAN BEARDED LIZARD — H.H. EXASPERATUM

LOCATION: HANDWRITTEN LIST #123

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 16 of 100 Document 75-1
SECTION 5
RATS

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 17 of 100 Document 75-1
€40 T ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[fT || fet
_ - II
_ oe ; OT
6
8
SLVY GIHONOd
DYLVINAD OT/ZT/s
INVIO Nvlaiv) [ets VINNY ONISSIIN
L
S1VY¥ GIHONOd
DIULVIYID OT/Zt/S
INVIO NYIaWvo [ttf TWIINY ONISSIIN
SLVY G3HINOd TT YA isi 9
DIMLVINaD INVIO Nvlawy9 OT/ZT/S Gd NSLLUYM OTE
GNVH Gd
SiV¥ GaHINOd OT uN 4st 5
DIYLVINaD INWIO Nvlawy9 Ot/zt/s aw NSLLYM v STE
GNVH ddW
v
SLVU SN.LLVU (7) YNOA4O WLOL| €
ONISSI (7) OML SA1d
SN.LLVY (Z) OME
Z
DIYLVWIAD T
inaosniodv | dW annos | aaAoway | #NOILUISI9g"N Q3IMOLNZANI |HOV3jO| #
Asve xas salads / 03349 3u3HM 31Vvd sovaviy— | DST HOI aYaHM # WLOL] WALI # Id
IOV
W: 1 |y} ofr of] H. 5 d J d 2 q Vv

 

 

 

 

 

 

6102/8 40 SV (SALON N3LLIYM ‘DOVaVIN

‘GdtN) S30UNOS JFUHL WOUS AMOLNIANI LVY VES-9T :# 3SVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 18o0f100 Document 75-1
€40 2 I9Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°00Z‘ES OL cr
00°000'@S 6102/8 ANTVA 1VLOL - = TT
0070095 OL i OT
OO'O8PS OTOZ/S ANIVA IVLOL 6
Ly 8
AaDV1 Mad SNNVISINYD
008 - 00S OST - O2@T ‘T
TIAVIUVAY o/M oro SAINOLIADIYD
LON
IV L
AaOW1 Mad SONVISINYS
008 - 00S OST - OZT Tv
TAWIVAV o/M oro SANOLIADIYD
LON
Lov 9
SNNVISINVD
008 - 00S OST - O2T aay tae 2/M 0"
JTEVIIVAV / oor SAWOLIDIYS
LON
IDV S
ASOV1 Yad SONVISIIVS
008 - 00S OST - O2T 0
JTEVIIVAV o/M OO SAWOLADIYD
LON
v
€
z
Inosay I
610Z/ S$ OT/ZT/S SSO1 | SAYINDAY | snowonsaa ; nent
INTWA LNINYND| aLva lvanivA| sali / won [283HMWous] NIDIHO | LHONWD | N-A 0'0'0 AWN
ALVINIXOUddY | JLVINIXOYddv | GaLYOdWI | /SNOWONIA Baanodei | JALLWN lad) q34¥e |) Ove JIALLNAIDS
/ AALdv>
M A n 1 S Y 0 d oO N

 

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 JO SV (SALON NALLIYM ‘SDVGWWI ‘GdW) S39UNOS JFYHL WOU AYOLNSANI LVY vES-9T :# 3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 19 of 100 Document 75-1
SECTION 6
SNAKES - ANACONDA

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 20 of 100 Document 75-1
VE 40 T 39d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

west 086202 6ZZL SST
nay W VONOOVNV N33uD (4 Ot/2T/s #OVL ASI NILLYM 68T | 907
Lid NVAOUL GNVH Gd
146t LL6L0Z 8901 SLT
lnav J VGONOOVNY N33uD (a OT/ZT/S # OWL SIT NALLIYM 88T | 902
Ld NVAOYL GNVH Gd
lst 9/6202 L991 .
tnay J VONOODVNV N34¥D (9 OT/ZT/S #OVL DoVvaVvIN L8T
Lid NVAOYL
ét vL6L0Z 6L91L OvT
nnay 4 VONOOVNYV N39 (9 Ot/2Zt/s HOWL 4S NALUYM 98T | POV
Lid NVAOYL GNVH Gd
OTT GZvL0Z OOOL ITZ
monav J VONOOVNV N33 (V ot/Zt/s HOWL ASITNJLEIYM| OZ | SBT | STZ
Lid NVAOUL CNVH GdW
(72) OMLALYIHL IVLOL
VGNODVNV ~- JNVNS ONISSIW (S) JAl4d SN 1d
SIIVNS (ZZ) N3ASS ALNAML
NOILYDSISNOD oL/zt/s uova
/ WAOINSY d- IA GNno4 # NOILVYULSIOAY ish G3aI¥O.LNJANI #
S$31d3dS / G335yg GaAOWS3Y 40 # # Did
LV 3Z!S X4S SYaHM ava DJDVaVIN HOIHM JYSHM WIOL WAL!
SLVIANIXOUddY
W 1 » | ¢f | oI H 5 4 3 q 2 qa |v

 

 

 

 

 

 

6102/8 4O Sv (SALON NALLIYM ‘DDVAVW ‘ddW) SIOUNOS JFYHL WOUd ANOLNJANI VGNOOVNV - JIVNS vES-9T:# ISV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 21 of 100 Document 75-1
| CASE #:16-534 SNAKE - ANACONDA INVENTORY FROM THREE SOURCES (MPD, MADACC, WRITTEN NOTES) AS OF 8/2019

 

N O P Q R Ss T U Vv Ww

 

: IMPORTED APPROXIMATE | APPROXIMATE
RATIO | BREED CAPTIVE BRED / importep a. | VENOMOUS/ ORTED / ROXIMAT

SCIENTIFIC NAME 0.0.0. | Y-N WILD CAUGHT NATIVE ORIGIN FROM WHERE NON CITES VALUE AT DATE | CURRENT RETAIL

RESCUE VENOMOUS | REQUIRES LOSS VALUE 5/2019

 

 

 

 

APPENDIX II
RESTRICTED

GUYANA, SOUTH SPECIES PER
EUNECLES MURINUS | 0.1.0 | Y w/c ou NV |iacyactno|  5K-6K 40 K- 70K
AMERICA paca

AVAILABLE

 

RESTRICTED
SPECIES PER
STRICTLY | GUYANA, SOUTH
EUNECLES MURINUS | 0.1.0] Y LACY ACT NO -7. -
REPTILES 2008 | AMERICA wine mK 73K A0K- 70K

AVAILABLE

 

APPENDIX tI
RESTRICTED

GUYANA, SOUTH SPECIES PER

EUNECLES MURINUS | 0.1.0 | Y W ’ - -

/C AMERICA NV liacyactno | 8K-10K 50 K-75 K
LONGER

AVAILABLE

 

APPENDIX II
RESTRICTED

EUNECLES MURINUS 0.1.0 Y W/C GUYANA, SOUTH NV SPE IS PER 10K - 12K SO K-75 K

AMERICA LACY ACT NO
LONGER
AVAILABLE

 

 

 

APPENDIX TI

RESTRICTED
EUNECLES MURINUS | 1.0.0 Y Ww/C GUYANA, SOUTH NV SPECIES PER 5K - 7.5K AOK - 70K

AMERICA LACY ACT NO
LONGER

 

 

 

 

 

 

 

 

 

 

PAGE 2 OF 14

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 22 of 100 Document 75-1

 
bTAO € JDWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ST
on’ VONOOVNV ( /tt/
z# Aava Naud (1 OT/ZT/S 686202 JOVAVIN S6L | 077
vT
Ons VONODVN ( T/2t/s
l# Aava V N3aN9 (Fr OT/2T 066202 0vavI v6T | O22
€T
2£86L0Z 8991
NI614S
linay J VONOOVNV N33uD (1 Ot/2Zt/s # OVL Dovav €6T | 62
Ld NVAOYL
ZL
. 986402 vOSL
NEddv
nav W VONOOVNV NJ4u9 (H OT/ZT/S #OVL 23vavI Z6T
Ld NVAOUL
IT
uss S86Z072 E68L
nde 4 VONODVNV NI3u9 (9 Ot/2t/s # OVL 2ovavW T6T
Ld NVAOUL
OT
Wot €86202 86LL vet
nay W VONOOVNY NJduD (4 Ot/Zt/s #OVL ISN NALLUYM O6T | LOY
Ld NVAOWL GNVH Gd
NOILVOSIANOD ot/zt/s Hova T
/ WAOWSY d-W GaNnnod # NOILVYLSIDIY isi QAIWOLNSANI #
$3103dS / 044d a3A0Way JO # # Old
Lv 421s X3S aY3HM alva ova HOIHM 3YaHM awio, | WAL!
ALVINIXOUddV
W 1 » | of fot H 5 4 I d > qa |v

 

 

6102/8 4O Sv (SALON N3LLUIYM ‘IVAW ‘ddIN) SIDHNOS FIYHL WOU AMOLNJANI VONOOVNV - JVNS bES-9T:# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 23 of 100 Document 75-1
vt dO v I9Vd

 

ACT - HAY

00°OST

FTEVIIVAV
YAONOT

ON LV ADVI
Yad SalDadS
OSL LS3Y
Il XIQN3ddV

AN

VOIYAINV HLAOS

ALNIDVA LV
NY¥Od JAILdVvo

TOO

SNNIYNIN SATIANNA

ST

 

00S - OO8T

OS¢ - OST

TIAVIIVAY
YdDNO1

ON DV ADVI
Yad S31ID3dS

d3.Lold1S3y
UXIONAddy

AN

VOW HLNOS

ALMOVA LV
N¥O@ JAlLdVvo

T0°0

SONNAIW S3ATDANNA

vt

 

ADE-WE

OSE - OO€

dTaVIVAV
YSDNOT

ON L3V ADVI
ddd $3103adS
G3L31Y.LS3Y
ll XIGNAddV

AN

VOI HLNOS

ALNIDV4 LV
NYO JAlLLdV9

o'T'O

SNNIYNIN! SATOANNA

eT

 

YW

OS¢ - 00¢

STAVIIVAY
YdONOT

ON DV ADV]
Wd SdlD3adS
ds LtWLS34y
Il XIQNAddV

AN

VORA HLNOS

o/M

oO'T

SANIYNIA S3TDANNA

cr

 

MOS - HOE

OSE - OO€

ATEVIWAV
YASNOT

ON Dov AVI
Yad SdldadS
GalodlssaY
I XIGNaddV

AN

NVISINO1OD

3/M

O'T'O

SNNINW SATDAINNSA

TT

 

OZ - AOV

MWGZ-AG

TIEVIIVAV
YaSNOT

ON LV ADV)
Yad SalD3dS
Os LSau
lt XIGN3ddV¥

AN

VORFAV
HLNOS “VNVAND

2/M

0'O'T

SNNIMNW SaTDANNS

oT

 

610Z/S INVA

TVLIY LNAWYND
ALVINIXOUddV

sso?
ALVG LV ANIWA
ALVINIXOUddV

saulmoay
S3LI9
/ G3LYOdMII

SNOINONTA
NON
/SNOWON3A

3uaHM WOU
R GILYOdNI

NIDIO JAILVN

4andsau
LHONVD GIIM
/ aud AALLdvD

N-A
qaaud

‘0'0'0
OLLVY

AWYN SIsILNAIDS

 

 

M

 

A

 

N

 

1

 

 

 

0

 

 

O

 

N

 

 

 

6102/8 40 SV (S3LON N3LLIYM ‘OVAVI ‘ddW) SIDYNOS JFYHL WOUS AUOLNIANI VONOOVNY - JIVNS vES-9T-# ASVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 24 of 100 Document 75-1
vI 40 GS 39Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

0z
OW 6 VGONOOVNV N33uD (d Ot/2t/s 566202 JOVAVIN 00Z
LH AaVd
6T
OW 6 VONODVWNV N33YD (O ot/zt/s 66202 JOVAVIN 66T
9# AgVa
ST
OW 6 VONOOVNV N3quD (N Ot/ZT/S £66202 20VaVINI 86T
GH Ava
LT
Ow 6 VONODVNV N34 (IN Ot/ZT/S 266202 JOVaVIN L6T
vH Agva
oT
OW 6 VONODVNV N33UD (7 OT/Zt/S T6602 DOVAaVIN 96T
c# Aavd
NOILWISIINOD Ot/zt/s How t
/ WAOW3Y IW anno4 #NOILLWULSIOaY | = SN OJIMOLNIANI #
SildadS / aa3¥9g a32A0WS3Y dO # # Id
LV 3ZIS x4s JYSHM siya DOVaVIN HOIHM aYaHM wio. | Wall
ALVINIXOUddY
W 1 » | of | oo. H 5 4 3 a 3 aq | Vv

 

 

 

 

 

 

 

6102/8 4O Sv (SALON NALLINM ‘DOVGVWI ‘GdW) SADHNOS JIHHL WOU ANOLNIANI VONODVNV - JNVNS v€S-9T:# 3SV9 |

 

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 25 of 100 Document 75-1
vT 40 9 ADVd

 

ACT - AO

00°0ST

JTaVIUVAY
YJONOT

ON LV ADVI
udd S3aldadS
GaLlyisay
Il XIQN3dd¥

AN

VON HLNOS

ALNIDV4 LV
NYO JALLdVD

TO0

SNNIAW SA1D4NNIA

0¢

 

- Net - 9

00°OST

AISVIIVAY
YIJONOT

ON LV ADVI
ddd S3ID3adS
g3L5)¥lsay
UU XIQNAddy¥

AN

VOIMAANV HLNOS

ALMDV4 LV
NYO89 JAlLdVv5

T00

SNNIYNIA SATDANNSA

6T

 

NET - AO

oO'OST

TTEVIUVAV
YAONO1

ON LDV ADVI
Ydd Sald3dS
GALITYLS3Y
I XIGNAdd¥

AN

VONMaINV HLNOS

ALIMDV4A LV
NYO JAILLdVD

Too

SONNIBNIW SATDANNA

8T

 

ACT - 9

00°0ST

FTSVIIVAV
YIONOT

ON LV ADVI
Yad SAlD3d$
GALSIW1S3ay
Il XIQN3ddV

AN

Vola HLNOS

ALMIDV4 LV
NYO#@ JALLdVvd

TOO

SANINIA S3TD9SNNA4

LT

 

NET - 9

00°0ST

STEVIVAV
YFONO7

ON LV ADVI
Y3d SAIOadS
G3aLl¥lSay
ULXIGNAdd¥

AN

VONFWY HLNOS

ALTO LV
NYO JALLd Vo

To0

SNNIYAW SATDSANNA

OT

 

6T0Z/S ANTIVA
WV.L3Y LNAYYEND
ALVINIXOUddV

SsoT
ALVG LV ANTIVA
ALVINIXOUddY

SayINDaY
S3aLid
/ Q3LYOdWI

SNOWONSA
NON °
/SNOWONJA

3uaHM WOdd
8 GALYOdWI!

NISIWO JAILVN

ANDS3y
LHSNVI GUM
/ G7Y8 FALLd VO

N-A
Q33us

‘0°00
OILVY

AWVN SISLLNAIDS

 

 

M

A

 

n

 

 

L

 

 

 

O

 

 

Oo

 

N

 

 

 

6102/8 4O SV (SALON N3LLIYM ‘OVA ‘ddi) Sa0uNOS JFYHL WOUd AMOLNSANI VONODVNV - JIVNS 7ES-9T:# 3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 26 of 100 Document 75-1
vt dO 2 ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SZ
OW 6 602
re aea J AgVd VONOOVNV OT/ZT/S sovay Zz O@Z | 6TZ
vz
NIQ 14 TT .
‘nay 4 VONOOVNV N33U9 (L OT/2T/S | (é)066202 DOVvaVIN v0z
€Z
ONS J VONOOVNV N33u5 (S oT/zt/s 866202 OVAaVAN €0Z
OT# AdVE
2
OW 6 VONOOVNY N33u9 (¥ OT/ZT/S £66202 dovavVW Z0Z
6# AGVE
TZ
ONG VONOODVNV N33H9 (0 OT/2T/S 966202 oovavW toz
SH AAV”
NOJLVYDSISNOD ot/zt/s “ova T
/ TWAOINSY a WwW ONnod # NOLLVHLSIOIY isn GAINOLNSANI #
s3ldads / G4a44u9 a3A0WsY JO # #2ld
LV 4ZIS xas SHAHM ava DIVAVIN HIIHM SYdHM WILOL WALI
SLVINIXOUddV
W 1 » | of [ot H 9 4 a qd 3 q|v

 

 

6102/8 40 SV (S3LON N3LLINM ‘DOVGVW ‘Gdi!) S2DYNOS FFUHL WOUd AUOLNJANI VONODVNV - JIVNS 7ES-9T:# SW) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 27 of 100 Document 75-1
vt dO 8 49Vd

 

ACT - Hg

OSTS

ATSVIIVAV
YAONOT

ON Lov ADVI
Yad S3IDAadS
GaLtelSau
ll XIGNAddV

AN

VOW HLNOS

6007 INTEVAIA
NATING LV
NYO8 JALLdVO

TOO

SANTNW SaTDaNNA

SZ

 

AOL -A SY

AGT - AL

STEVIIWAY
YAONO1

ON DV ADVI
dad Sald3dS
CSL IN1S34
I XIGN3ddV¥

AN

VOIIWV HLNOS

ALIMDV4 LV
NuYO¢ JALLdVD

oT O

SANININ SATOANNA

ve

 

NCT - 9

00°OST

ATaVIIVAY
YADNOT

ON LOV ADV]
Yad SAlD3dS
QaLINLS3¥
Il XIQNAddV

AN

VOSA HLNOS

ALIMNDVA LV
NYO JAILLdVD

T0'0

SANIAW SATDANNA

ec

 

MZ - 9

00°0ST

JIAVIIVAY
YdONOT

ON LDV ADVI
dad $31ID35d$
G31L314LS3¥
Il XIGN3ddV

AN

VOWS HLNOS

ALMDV4 LV
NYO JALLdVvo

T00

SNNHNIA SATDIANNA

cz

 

NT - Hd

00°0ST

STEVIIVAY
YqdONOT

ON LV ADVI
Yad S3ID3d$
Ga 13eiS3e
ll XIQNAddV

AN

VOI HLNOS

ALIMDV4 LV
NYO JAILLd V9

To0

SONNIWNW SAIDANNA

Te

 

6102/5 AMIWA
TIVLdY LNIYYNSD
ALVINIXOUddV

SSO1

ALVG LV INTWA

JILVINIXOUdd¥

SayINogy
Salo
/ AALYOdWIt

SNOWONSA
NON
/SNOWONSA

JYaHM WOud
3 Ga.LYOdWI

NISIYO JALLVN

3ANDSIY
LHONVD GM
/Q4Y9 JALLdVO

N-A
q334a

‘0700
OLLWY

JINVN SISLLNAIDS

 

 

M

 

A

n

i

uy

0

 

 

Oo

 

N

 

 

 

 

 

 

 

 

6102/8 40 SV (SALON NALLIYM ‘DOVaVW ‘ddW)) S3OUNOS aauHL WOYs AMOLNSAN! VONOOVNYV - DIVNS VES-9T-# ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 28 of 100 Document 75-1
pT JO 6 IDVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ce
LvT
VONODVWNV N33uD OT/ZT/S ISITNSLLIYM| = Z g6z | Tor
GNVH ddW
ZE
TE
OW 6 902
bl# Aava VANOOVNV Advd OT/ZT/S 860202 SIT N3LLIYM vez | [zz
GNVH ad
O€
LSI) NALLM
€T# AGVa VONOOWNY Ava OT/ZT/S
feu GNVH dd c c8c
6Z
8Z
BLT
GL 4 VONOOVNV N33du9D OT/2T/S T9620Z 907# |ISTINALLIMM] T 9/7
GNVH dd
LZ
92
OW 6 Otz
8Sz | 6TZ
cle AavA Advd VGNODVNV OT/2T/S sovavW 6
NOILVOSISNOD ot/er/s Hova T
/ WAOIW3Y aW anno3 #NOLLVULSIOSY | SI G3INOLNIANI #
§31dads / a334ug ETO AEN JO # #3ld
LV 4ZIS xs SYSHM ava DJIVAIVIN HDIHM SJHAIHM WLOL WALI
JLVAUIXOUddV
W 1 | f | 1 H 5 4 J qd 3 a |v

 

 

6102/8 4O SV (SALON NALLINM ‘DOVGVWI ‘ddW) S39YNOS.3SYHL WOUd ANOLNIANI WONODVNY - AIVNS veS-9T-# ASVO I

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 29 of 100 Document 75-1
vT 40 OT 4DVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JTVIIVAV €€
YAONO1
Zz
OOSZ - NZ ooz-ost | ONPVAVI) AN 800¢ Said yy SNNINW S3a193NN3
Yd SaId3adS ATLOILS
Qsa1LON1S3y
iL XIGN3ddV
zE
TIVIIVAV TE
¥aDNO7 600Z NIE VAIA
00SZ - OOST OST ood eeibavs AN voIMaWwy Hinos | NaTIND Lv Too | SNNINMWS3TDaNNa
oa pmisay NHO@ JAlLdVvO
IXIOQN3ddV
TIAVIIVAV 0€
one ALIMOWS LV
ON LV ADVI MW ins
- - OST A JW HLNOS TOO | SNNINNW Sa1OaNNA
wer ne 002-0 Yad $3103dS N vold NUYO@ JALLdv3
aaoluisay
Il XIGN3ddV
62
TISVIVAY 8~
uot Y3ONOT £00¢ HO
ON Lov ADVI 600Z INNINVAIA _
=4ZIS 6€0Z/7 | OSt-OSE wadsaiaas} AN VOINaINV HLNOS nayind h oto | SNNNWS31DaNNS
109-NOP Q3aL5IN1S3u NYO@ JAlLdv?
Il XIONdddV
LZ
NAaAvVIVAV 92
Y39NOT 600Z WINIYVAIA
MZT-N9 00Z - OST ad apa AN VWOINAINV HLNOS | = NATIND LV Too | SNNIYNW S31O3aNNA
aaionlisay NYO@ JALLdvd
{LXIQNdddV 7
6102Z/S ANTVA ssol SayINnoaY | snowonaa noud 3nosay v-a | ooo
qIviay LNINUND| aLvaLyaNIWA| = S3LID won | 202HM NIDINO 3ALLVN LHONVD GM JINVN DISLLNIOS
8 GILUOdI qg33yd | OILWY
JIVINIXOUddY | 3LVINIXOUddY |/ GALYOdINI| /SNOWONSA / 349 JAlLdVvD
M A n 1 S Y 0 d O N

 

 

6102/8 40 SV (SALON NILLIUM ‘9VGVW ‘ddiA!) SIOYNOS JSYHL WOYd AMOLNJANI VONOOVNV - DIVNS VEs-9T-# ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 30 of 100 Document 75-1
vT dO TT ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6E
OW 6
ST# AGva VONOOVNV N33uD Aga (a OT/2t/s TWWINV ONISSIW 6EE
BE
OW 6 va
Litt AGW NOOVNY N33u9 AsV (9 OT/ZT/S TWININY ONISSIIAN SEE
LE
one VGNOOVN (
OL# Aga V N33u9 Aava (a OT/ZT/s TVWINY ONISSIW LEE
9€
on’ VGNOOVNV N3IuD ( ot/zt/
ST# Aava 33au9 Aava (Vv t/zt/s TWIWINY ONISSII s | 9€€
S€
ve
826202 ST
VGNOOVNV N33ax9 OT/2T/s | LO9L#OVL ISM] NALLIUM TOE | Sov
Lid NVAOYL GNVH ddl
NOILWISIINOD ren) I
/WAOWAY | + W annoy | OEMS | wnouvusioay | usm | aamounaanr | YF | gw |
1vazis | xas Saldads / a3a4a mam | ON | sovawm | Hom | aun | 20 F | gy |B Old
3LVINIXOUddY
W | {| Ff | H 5 j 4 qd > |al|v

 

 

 

 

6102/8 JO SV (S3LON NALLIYM ‘SOVAVW ‘ddlN) SIDUNOS FFYHL WOUd ANOLNJANI VONOOVNV - SNVNS 7€S-9T:# 3SV9 I

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 31 of 100 Document 75-1
vT AO @T 39Vd

 

ACT - 9

00Z - OST

TIWVIVAV
YASNOT

ON LOV ADVI
dad S3I03ad$
OaLW1say
IT XIGNAdd¥

AN

ALTHDVA LV
NYOd JALLdVS

T'0'0

SONIENIA' SATDANNA

6E

 

ACT - AI

00Z - OST

TISVIIVAV
YADNOI

ON LOY ADVI
Yad SAlDadS
G3 L9ed1S3¥
It XIGNAddV

AN

ALIMOWA LY
N¥Od SAILdVO

to'O

SNNIENIN SATDANNA

BE

 

NCTE - AI

00Z - OST

SIEVIUVAV
Yd3SDNO1

ON LDV ADV]
Yd SalDadS
G3LDYLSAY
Il XIQN3dd¥

AN

ALINDV4 LV
NYO JAILdVO

TOO

SNNIYNW S3ATOINNA

LE

 

 

ACT - AO

00¢ - OST

F1SVUVAV
YAONOT

ON LV ADVI
YAd S3IDAdS
C3LIYLSIY
ll XIGNAdd¥

AN

ALNIDV4 LV
N¥O@ JAILLdVD

TOO

SONIAW SSIDANNA

9€

 

SE

 

AOL - A0v

WEL-NG

TTEVIUVAV
Y39NO1

ON LDV ADVI
Yd SAiDAdS
aslo lsu

AN

8002 SATILdd¥
ATLONLS

SNNIYNIA SATIDANNA

vE

 

6T0Z/S SNIVA
FIVLaY LNAYYND
JLVIANIXOUdd¥

ssOT
ALVG LV IMIVA
ALVIANIXOUddY

saYINO3Y
SLID
/ GALYOdWII

SNOWON3A
NON
/SNOWONSA

aYaHM WO'’s
3 GALYOdWII

NIDIWO JALLVN

ANDS3ay
LHONVWD GTM
/ 3449 JALLdVD

N-A
qi3ud

‘o'0'0
OILLVa

AWN SIsILNAIDS

 

NM

 

A

 

n

 

L

 

 

 

o

 

 

0

 

N

 

 

 

6102/8 JO SV (SALON N3LLIMM ‘DOVAVW ‘GdIA) S3DUNOS JSYHL WOUd AVOLNJANI VONODVNV - DIVNS PES-9T-# ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 32 of 100 Document 75-1
vT dO €T JDVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sv
by
ev
cv
: Tr
Or
OW 6 VONOOVNY N33¥9 Adv (4 OT/ZE/S TVININY ONISSIIN Ove
6TH AVE
NOILVOSISNOO ot/et/s wv; T
/ WAOW3Y d-W anno4 #NOLVeLSIOIZy | isn GSIYO.LNIANI #
S3l03ads / qa44ug a3AOWsu JO # # Old
1¥ 4ZIS xas JY3HM ava DovavN HOIHM 3UaHM qvio1 | Wall
FLVIAIXOUddV
W 1 » | of | 1 H 5 4 F q 3 q |v

 

 

 

 

6107/8 40 SV (SALON NALLIYM ‘SOVGVW ‘ddiA)) SIDYNOS.JSMHL WOUd ANOLNIANI VONOOVNV - JIVNS VES-9T:# ASVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 33 of 100 Document 75-1
vI dO VT ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sb
00°000‘Z06S OL by
00°009‘0ES$ 6102/8 ANIVA IVLOL Ev
00'00r79S OL rag
OO'OST’87S OTOZ/S INIVA IVLOL Tv
TISVIIVAV Ov
¥IDNOT
ON LDV ADVI ALINISV4 LY
NZT - - TOO | SNNIYNW Sa1D3NN3
ZT - 49 OOZ-OST | yasesnays| AN NMOS 4ALLey3
aaisay
I XIGNaddv
T
6T0Zz/S NIWA ssO1 S3uINOaY | snowonan 3nosay -. | -oo0
Way LNIYYENO| aLVaLvANIWA| — SaLID NON plier NIDIYO 3ALLYN LHONVD TIM casey al omvy | AWN OIdLLNAIDS
ALVWIXOUddy | aLWWIXOUddY | / daLYOdW| /SNOWONIA / aaa AALLdYD
M A n L S uy 0 d Oo N

 

 

6102/8 4O Sv (SALON N3LLIYM ‘ODVGVIN ‘ddI\)) S3DHNOS JIYHL WOUS AYOLNJANI VGNOOVNY - JNVNS v&S$-9T:# 3SV> I

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 34 of 100 Document 75-1
 

PICTURE #215

DESCRIPTION: ANACONDA

LOCATION: HANDWRITTEN LIST #211
MADACC TROVAN PIT #T000 207475

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 35 of 100 Document 75-1
 

PICTURE # 404

DESCRIPTION: ANACONDA

LOCATION: HANDWRITTEN LIST #146
TROVAN PIT TAG# T079 207974

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C,)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

 

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 36 of 100 Document 75-1
 

PICTURE # 206

DESCRIPTION: GREEN ANACONDA

LOCATION: | HANDWRITTEN LIST #178
MADACC TROVAN PIT # T068 207977

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C,)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 37 of 100 Document 75-1
 

PICTURE # 406

DESCRIPTION: ANACONDA

LOCATION: HANDWRITTEN LIST #158
TROVAN PIT TAG# T229 207980

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS ~ MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 38 of 100 Document 75-1
 

 

PICTURE # 407

DESCRIPTION: ANACONDA

LOCATION: HANDWRITTEN LIST #144
TROVAN PIT TAG# T229 207983

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 39 of 100 Document 75-1
 

PICTURE # 29

DESCRIPTION: ANACONDA BABY

LOCATION: HANDWRITTEN LIST #214 /
MADACC REGISTRATION 207987

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 40 of 100 Document 75-1
 

PICTURE #220

DESCRIPTION: TWO (2) SEPARATE ANACONDA(S)

LOCATION: A) HANDWRITTEN LIST #194
MADACC 207989

B) HANDWRITTEN LIST # 195
MADACC 207990

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 41 of 100 Document 75-1
 

 

PICTURE #219

DESCRIPTION: TWO (2) SEPARATE ANACONDA(S)

LOCATION: A) HANDWRITTEN LIST #209
B) HANDWRITTEN LIST # 210

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 42 of 100 Document 75-1
 

PICTURE #221

DESCRIPTION: BABY ANACONDA

LOCATION: HANDWRITTEN LIST #206
MADACC 207098

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 43 of 100 Document 75-1
 

PICTURE #401

DESCRIPTION: ANACONDA

LOCATION: HANDWRITTEN LIST #147

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 44 of 100 Document 75-1
 

PICTURE # 405

DESCRIPTION: ANACONDA

LOCATION: HANDWRITTEN LIST #145
TROVAN PIT TAG# T667 207978

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 45 of 100 Document 75-1
SECTION 7
SNAKES - BOA

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 46 of 100 Document 75-1
ct dO T ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TL
ota 8Z sNa
Linay 4d | HOLDNISNOD Vos (G | 9Td | OT/ZT/S | 7222607 aaw YAMOL AVI SGT | S2T
20VaVIAN
Ze sSNA or
VGNVDIONO1 std
Linav Sta | OT/ZT/S | TéEz60z YIMOL IVI 0z
YOLIIYLSNOD V adn
08 DoVaVN
Z@ ~=SNa 6
vog NvIizvud via
Linav vid | OT/2T/S | 062607 YIMOL INV LST | LUT
‘ addin
YOLOIWLSNOD vod (9 ——
8
xNA ANN | YOLDINISNOD VOR (v | €€a | OT/ZT/S | SEzE07 ced O8T vt | SST | 70Z
adn JOVAVIN
L
9
Linav J OG GNVSNVAN3X (a } €d =| OT/2ZT/S 6172602 ed coc VST 8
vod dN DOVaVAN
S
Linav W | VOR GNVSNVANIN (V}| Ta | OT/2t/s | ZTz60z td voe Zz €ST
0 aaw |  2o.vavW
v
VOd - AWNS voal *
(8€) LHOIZ ALYIHL
Zz
NOILVOSISNOD HoV4 T
4d-W GNNO4 | GSAOWAY |# NOLLYLSID3Y ist daNOLNAANI
/WAOWY iv X4dS Saldads / G33ua SJYSHM 3LV0 DDVAVIN HOIHM SAYAHM JO # |# WALI) # ld
3ZIS ALVINIXONddY WLOL
1 » fF} H 5 4 J d 2 q | Vv

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 JO SV (SALON NI.LLINM ‘SDVOVINI ‘ddiAN)) SIDUNOS JSYHL WOUS ANOLNAANI VO" - SYVNS VES-9T 3SVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 47 of 100 Document 75-1
éT AO @ ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

li XIQNAddVv yan TT
LI ad HLIM 8Z6T WHV4 Lid
AS - AP - ‘TT
OOST - OOVT AMINO LYOdINI Hinols LHONYD GM O'T’O YOLIIVLSNOD VOd
VNVAND
Il XIQNIddV OT
O00Z‘T - NT AT - 008 Lad HLL INDS3IY SHM YOLIIYLSNOD VO"
XINO LYOdWII
Il XIQN3ddV 6
LIA Ad HLIAA ZZ6T LIOW ANVH
NS -oIP OOST - OOFT MNO LHOdWnI WZVYd TWHLNAD HON? CIM YOLIIMLSNOD VOR
Il XIGN3ddV 8
LIAN Ad HUM VOSA
- - Vv
O&SZ - 00Z OST - OOT MNO LYOdWI HINOS ANISIAY SHM INN YOLIIYVLSNOD VO"
£L
Il XIGN3dd¥ VoIddV L007 GuVN ?
LIARS d HLIM
- - ye NNMEGN1OS XAYS
OOE - OSZ OST - SZ@T MINO LYOdWNI NYALSV3 LV GasVHOYNd o'T'0 S
HIYON 8 VANS} LHONVD G1IM
Il XIGN3ddV Wd S
00Z - OST oot-og ‘| HWead HIM NUaLSV3 NuO@ 3AlLdv> oot | SANINANTOD XAUA
KINO LYOdWI HLYON °8 VANS
v
€
é
6L0¢/S ot/2t/s SSOq SNOWON3A - 0° T
SauINOY S3LID auaHM WOU anosay / LHonNv>d | N-A | O'0'0
SNA LNAYYND | 3LVd.LY AMA NON NISIYO SAILYN JINVN DISILNAIDS
FIVINIXONddy aVIXONddY / GALYOdWI /SNOWONAA 8 GALNOdINt Gum /4ALLdV> | G335Y¥8} OLLVY
A n L S u o d Oo N W

 

 

 

 

 

 

 

6102/8 4O SV (SSLON NALLIYM ‘SOVGVWI ‘ddiAl) SIDYNOS JAYHL WOdd ANOLNSANI VO8 - JAVNS VES-ST ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 48 of 100 Document 75-1
eT AO € IDV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ST
Isa 6€ SNG
Linay W | YOLDINLSNOD VOS (1 | TSG | OT/ZT/s | zZTE607 aaw YIMOL IV SOT | ZIT
.0VaVA
rea Be “t
iinav YOLIIYISNOD vod (rf | ved | OT/zT/s | ZOEGOZ daw SNC YaMOL v9T | O€T
aIW1 DOVAaV
OT
sta 9¢€ SNA
Linav YOLIYLSNOD VOR (| | ETA | OT/zt/s 682602 daw Y3MOL INV €9T | €OT
DOVaVA
ST
6cG fe
Linav 4d | YOLDIMLSNOD VO (H | 620 | OT/ZT/S | 667602 adi SNG YaMOL ZOT | TIT
DIV] DVAVIA
val
zsa re
lindav YOLDINLSNOD YOR(D | 7Sa | OT/ZzT/S | ETE6OZ Jaw SNQ YaMOL TOT | 80T
DIV1 Davw
o€ snd 1
8-2 €sq
4d | YOLDIYISNOD VOR (4 | €SCG | OT/ZT/S | vTE60Z YIMOL AVI oot | LOT
Linav GdiN
DOVAVIN
ZI
ssa 6¢
Linav YOLIIYISNOD VOS (3. | SSG | OT/ZT/S | 9TEGOE aw SNG HAMOL 6ST T
2V1 DvavVAW
NOILLVDSISNOD HOW T
4-W GONNO4 | G3AOWSY | # NOILYLS!I93y ist Qal¥OLNIANI
/WAOWSY LV xX4AasS Sal04dS / G34ua 3YSHM aivd DDVAVA HOIHM 3Y3HM 410 # |# WALI) # Id
3ZIS 3LVIANIXOUddV WLOL
1 » r | 1 H 9 d q d 3 q v

 

 

 

 

6102/8 4O SV (SALON NILLIYM ‘OOVGVWI ‘GdlA|) SIDUNOS JSYHL WOYd ANOLNIANI WOS8 - SIVNS VES-9T ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 49 of 100 Document 75-1
ZT JO v 39d

 

 

 

 

 

 

 

 

 

 

 

I XIGN3ddV ; ST
00Z WNIEWAIA
LIWYad HLM
OOET - 00ZT Q0£-08Z | No Moai vIanio2 NaTIND oor | YOL!ELSNOD vod
VIDILa1 G3ug auNd
NYO9 JAlLdW>
ll XIGNaddV Zt
. VoIMaWy
00Z - OST oot-sz | tlWuad HIM andsau SHM T'0°0 | HOLDINLSNOD VO
XINO LYOdWI HLNOS
I XIGNaddV 91
LHAY3d HLIM YOLINLSNOD YO
O0E - OSZ 002-0ST | AG oan VIaNinioD LIOW SINVH VIOLA
ll XIGNaddV cI
LIWuad HLIM Woruay
GLZ - 07 OST-O0T | No LMOdIN! HLNOS andSay SHM O'T'O | YOIDINLSNOD VO"
it XIGNAddV v1
LIANYAd HLIM WOIMAANY .
00Z - OST O0T-SZ | sano Hoa HLNOS andsay SHM TOO | YOLDINLSNOD VO
1 XIGNAddV EL
LIWYad HLM L86T ,AuWd ZZNG YOLDIMLSNOD VO
GT - OOvT 00r - vIaWiN109 O'T'O
OOST - 00 Ost | INO LYOdINI LHONWD GUM VILL] Gaus aNd
ZI
Li Wig Him a NIDINO
OSZ - 00Z OST-SEE | odW HINOS SN  anosaw TOO | YOLNIYISNOD VO
‘YNVAND
610¢/S OT/ZT/S SSOT SNOWONTA nn T
n-a | ‘0°0°0
AMVA LN3YYND | 3LVG Ly AMIVA aioe NON P catoan NIDIHO JALLVN AR aNLaY aa a! ollvy JWVN DIsILNAIDS
FLVWIXOdddV ALVINIKOUddY /SNOWONIA
A n i S uy 0 d Oo N W

 

 

 

 

 

 

 

 

 

 

 

6102/8 40 SV (SALON NILLIYM ‘OVAVW ‘GdIlN) SADYNOS FFYHL WOdd ANOLNSANI VO" - JIVNS VES-9T ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 50 of 100 Document 75-1
eT 40 S 3DVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¥sa os sNa sc
NN YOLOIYISNOD VO (| VSG | OT/ZT/¢ | SsTE6Oz Ga YIMOL 2VI 7@Zt | TT
VAVIN
8v SNad ve
Linav 4d | HOLOIMLSNOD Vos (0 | 9€q | OT/ZT/s ew an YAMOL IVI TZU | ZOT
D0VvVaVAN
€Z
zsq iv SNa
Linav 4d | YOLDIYISNOD WOS (d | Zea | OT/ZT/S | TOEE0Z ad YIMOL JVI O/T | SOT
d0VAaVIN
2Z
osa 9v SNA
.IN39S310aVv 4 | VOSGNVISIDDOH(O | OSG | OT/2T/S | TTE60Z aan YaMOL IVI 69T | Sz
.0vVaVA
TZ
2zq Sv sSNGa
Linay W | YHOLIYISNOD VOd(N}| 722d | OT/ZT/S | €6z7602 daw YIMOL IVI 89T | TOT
D0VaVIN
0z
6rd |v SNG Y3MOL
£9T | 792
YOLIYISNOD VO (W| 67a | OT/ZT/S | TOEGOZ daw layv1 Dovavw
61
oza Ov sNa
YOLOIYLSNOD vo (1 | 92a | OT/2ZT/S 8676072 dai Y4aMOL DVI 99T Zz
DOvVaVIAN
NOILVISIENOD 4- AW ANNO | QSAOWSY | # NOILYLSID3y isn d3t¥OLNIANI Hows T
/WAOWHY LW Xs saldads / G33ud SJYSHM alva SOVAVIN HOIHM SJYSIHM 40 # |# WALI # JId
JZIS ALVIANXOYddV WLOL
1 » ro] H 9 4 3 d 2 q | Vv

 

 

6T0Z/8 JO SV (SALON NALLIBM ‘DSDVGVIN ‘GdW) SJDUNOS JSYHL WO ANOLNJANI VOd - JAVNS VES-9T ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 51 of 100 Document 75-1
71 dO 9 3DVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il XIGN3ddV sé
LIWYad HLM
GZZ - 00Z SLT - OST ‘oO
INO Woavit NN TOO | HOLDINLSNOD vo
Il XIGNAddV v2
coor -0 LIWY3d HLIM _.
OSE | OOST-O00T | ang iuouwi nyad LHONVD GM O'T'O | YOLOIWISNOD vos
I XIGNaddV ez
000v-G0SE | OOZT-OOOT | No HOA nud AIDONYLS O'T'O | YOLIIYLSNOD YO
LHONVD CIM
it XIGN3ddV ZZ
LWAYAd HLIM L661 _
G29 - 00S 00€-0SZ | NO LHOUINI OdX4 VNOLAVG O'T'O | YOLDIYISNOD VOR
NYO JALLdvo
I! XIGNAddV Tz
LINYAd HLIM 1Izvug Z00Z LIOW ANVH
S- - YOLDIYISNOD VOa
As 17 000¢- 00ST | 4INO LYOdII WYLNaD LHONVD GM
Il XIGNadd¥ 0z
‘LHAMAd HLM yo"
NZL - NOT We - NE AMINO LYOdWI ANDSIY SHM YOLDIMLSNOD VO
il XIGNAddV 6I
LIWYad HLIM VOIMAINY
- - 4nosay¥ SHM TOO | YOLIIYISNOD VOa
OS¢ - 002 OST-O0T | INO LuOdWI HLNOS
6102/5 O1/ZT/S SSO1 SNOIWONSA “10 T
nwa} N-A | ‘0°00
3MWA LNawUND | alva LW aNWA se raoant NON  caitoawi NIDINO 3ALLYN a SNL casual one JIN DISILNaIOS
ALVIAIXOUddY SLVINIXONddV /SNOWONSA
A n L S Yu 0 d O N W

 

 

6102/8 40 SW (SALON NALLIMM ‘20VOVW ‘ddlA)) SADUNOS JSYHL WOYd AYOLNIANI VO8 - AYWNS 7ES-9T ASV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 52 0f 100 Document 75-1
éT dO £4DVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€€
INN GOO1¢9 4uvY 6b SNA
148 J wyosvavayn4 9q | ot/zt/s | €8z60z can Y3IMOL INV 6ZT | 92
LINGV 2oVvVaVN
146-8 se sNa Ze
Y¥3034ua J vVosvovaun ZSd | OT/ZT/S | gste6oz aA YWIMOL INV SLT | VOT
Lindy DOVaVA
ani 9z sNa Te
good suv / Jd vod GNNOYD 9€a
6-8 waaaawa J uy ISVOVAYN (8 ged | OT/ZT/S | €0€60Z daw Moe om LLE | OT
Linav
GIAVYS vog GNNOYD 9sa cz SNQd O€
146 J uvISVOVOVIN (Vv 9S | OT/zt/S | ZLTE60Z daw YaMOL JVI S 9LT 6
SYA6 LINaV d0vVavVW
6
8Z
1d 9S SNG
Linav J sotoiytsnon yoa (n ZQ | Ot/zt/s | 8z60z Gan YaMOL JVI SLT | 62T
DovVaVW
LZ
sva 3s
Lindy 4 | YOLIYISNOD VOS (L | S7a | OT/ZT/S | 90€607 daw SNG HAMOL vLT | vz
JVI DVAVW
a €s SNd 9
Linav YOLIULSNOD VOU (S | vza | OT/ZT/S | 967602 aaw YIMOL INV ELT €
€S D0VaVI
NOILVISISNOD -W u ANI HOV] T
AZIS ALVINIXOUddV ; WLOL
1 » rf] H 5 4 J q 2 qa | v

 

 

6102/8 4O SV (SALON NILLIYM ‘DDVGVW ‘ddW) SJDUNOS JFYHL WOdd AYOLN3ANI VOS - ANWNS VES-9T ASW) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 53 of 100 Document 75-1
eT dO 8 JDVd

 

 

 

 

 

 

 

 

 

 

 

FIGVUVAV €€
IXIGN3ddv | 1 XIGNAddv YdONO1 ON vod GNNOYD couse wa oro SIHCOLNVHOV
MT - AZT 4L-NS | XIGNaddv VOVaVIN VOSVDVAVIN
yuvosv9 Hon? GM SISNIIHVO
IXIGNaddv | 1 XIGNdddv ate voa aNnNowD s00¢ SIHdOLNVYOV ce
WL - AZT WZ -S YASNOTON uvosSvOVaVN saliiday 'H'd O'T'O | snauvosvovavIN
1 XIGNJdd¥ LHONVD G1IM
FIAVUVAV co0z TE
IXIGNaddv | 1 XIGNAddV YFONOT ON ; _. SIHdOLNVYOV
YVISVOVaVW | S31llda¥ Ha O'T'O
MPT - NZT ML-™ vosvo
S | XIGNaddVv LHony aM SISNJINVOSVOVAVA
FIGVIIVAY s00Z O€
IXIGNaddv | 1 XIGNIddV SIHAOLNVYOV
YIDNO1 ON YUVISVOVGVIN | Sa1liddd “Hd A | oto
- - NaIuVvOSVOVaVIN
AVE = eT Ae - AS | XIGNaddV LHONVD CIM sis
6Z
il XIGN3ddV 8Z
LW ad HLIM 11zvud LL6T LIOW ANVH
- - ‘TO | HOLDIMLSNOD VO"
ASV | OOST-OOVT | AINO LYOdINII WwulN3o | LHONvDaTIM °
Il XIGNAdd¥ L¢
oote-oosz | o0st-oort LIWYad HLM nviawnios | “86! aud ZZN@ oto YOLDIYLSNOD
AINO LYOd III LHONV) GM vo VIDILIT
Il XIGNIddV 9Z
0Sz - 00Z szt-oor | LAHad HLIM voluany anosay SHM T0'0 | YOLIWLSNOD vos
AINO LYOdWI! HLNOS
6T0Z/S ot/zt/s ssol SNOWON3A -, | ‘0°0°0 T
ANTWA LN3SYYND | JLVG LV ANIWA a otocn NON » aalvoa NIDINO JALLVN arenas casa al OLLWY JINVN SIdILN3IDS
JLVINIXOUddY SALVINUIXOUddV /SNOWONSA
A n L Ss y o d Oo N W

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 40 SV (SALON N3LLIYM ‘ODVAVII ‘ddW) SADYNOS JFYHL WOUd ANOLN3ZANI VO" - JIVNS VES-9T ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 54 of 100 Document 75-1
cT AO 6 JDVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vv
nav 4 SISNIINVISVOVOVIN SNC YaMOL Sz
SIHdOLNVYOV IVT DOVAVIN
SNG €v
SISNIINVOSVOVAVA
linayv J
SIHdOLNVYDY YaMOL IVI L1Z
JOVAVIN
Ag
vog sva cy =SNd "
NI8 44 T sra T/Zt/s
MOUNIu NYIaWnIO’ OT/zt/ 60€60Z adn YIMOL IVI T py8T | 8ZT
D0vavVW
Ov
6€
eva 9/T
NIS 1d T vod Mog €vd | OT/ZT/s v
Od MOSNIVY {ets 7v7Z607 aw vay T €8T | 80z
gE
LE
vog vrd 96T
linav pra | ot/zt/s | €vz6oz Z8T | vr
GNV1SI NOWO10S (4d feu adiN JOVAaVIN
9£
vod ora L6T
NIS 14 T OTG | OT/ZT/S | vezZ60Z Zz T8t | OT
ONV1SI NOWO10S (¥ feu ad DVAVIN
ce
ve
INIT GOOT1s 3YVvY yo GNNOWS esq ZS =sSNa
148 W uyosvOvayA 8sq | OT/ZT/S | 60€60Z aa YIMOL JVI O8T | 90T
Linav Dovavw
NOLLVDSISNOD HOV3 T
d- A GNNO4J | GIAOWSY | # NOILYLSISSY isn OSIYOLNAANI
/WAOWAY ay X4as saioads / @33u9 SYIHM aivd DJIVAVIN HOIHM AJYSHM 40 # |# WALI] # Jld
3ZIS JLVIIXOUddY WLOL
1 » f a: H > 4 q q 2 q Vv

 

 

6102/8 JO SV (SALON N3LLIUM ‘ODVOVW ‘GdiAl) SIDUNOS JAYHL WOYd AYOLNAANI VO8 - JAVNS VES-9T ASVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 55 of 100 Document 75-1
eT JO OT 3DVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TIVIIVAV by
rmonany | amasey | ys ersvovown | RZ ssramosronown
1 XIGNaddV
JIGVIIVAV S00z ev
5 beer vena. Y¥4aDNO1 ON YVISVOVAVIN | SATILday ‘H'G se NdOLNWIOY
| XIGNaddV LHONWO GM
Zp
I XIGN3ddV yoga v66T Ip
OSS - 0Sb ose-oog | tIWus¢ HLM HINOS 319010.13d44H IZZUVATV WINHONID
AINO LYOdIN! /WHLNaD NMOL9OH SALVUDIda
LHONVD CIM
Ov
It XIGN3ddV yoRiawy 6E
085-087 | OSE-OOE | A iNoanl HINOS | nyo GTM MUMONED saLWuDId:
/ WYLN39
BE
ll XIGN3dd¥ LE
; ; LIWYad HLM SGNVISI O66T ADNW4 3Of INOSINWd
weet OcT-O0T | NO LYOdWI NOWO1OS | LHONVD CIM VLVNIYVD VIOGNVD
ll XIGN3ddV¥ ININVAIA 9E
LIWdYad HLIM SANVISI NaTIND INOSINVd
00¢~ Sct O2t-O0T | KINO LYOaWI NOWO10S 1V G3HDLVH VLVNINV2 VIOGNVD
NYOd 3AlLLdVv>
SE
T1SVIIVAV so0z ve
IXIGNaddv | «1 XIGN3ddV N3DNO1ON vOd GNNOYD _. SIHAOLNVYOV
salday ‘Hd O'T'O
WT - AZT WZ-™S 1 XIGNadd¥ UVISVOVOV | onus CIM SISNSINVOSVOVaV
heh T
smva inenwuno gna Y sna seam NON P aainoant NIDIYO 3ALLWN ea /aniae a au 4 o oy JINVN DISLLNaIDS
ILVINIXO¥ddV SLVIAIXOUddV /SNOWONSA
A n L S Y 0 d Oo N W

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 4O SV (SALON NALLINM ‘SOVOVW ‘GdIAl) SIDUNOS JFHH.L WOYd AMOLNIANI VO9 ~ DIVNS PES-9T ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 56 of 100 Document 75-1
eT 40 TT ADWd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ oe - Zs
a - TS
| _‘fos
67
vod GNNOYD 90% ad
Linav TA uyosvovavN 9OT# | LSITNILUYM | T TLZ
GNVH dd
Lv
SNC YIMOL
4
VOd GNV1SI 9OH V1 DOvaV 9vZ
ov
SNC Y3MOL
Tvz
4 VvOd GNV1SI 5OH Dy svayW
ov
W VO GNV1SI OH SNq waMOL Lec
| Dv1 2vaviN
NOIEy ISISNO2 d- IN ONNO4 | GSAOWSY |# NOILYLSID534u is G3AIYOLNIANI Hwa T
/WAOW3Y LV xAS S319adS / 03348 aYSHM diva DIVAVIAN HOIHM JYSHM 40 # 1# WALI # Sid
3ZIS SLVIANIXOUdd¥ TWLOL
1 » a H 5 4 J q 2 q Vv

 

 

 

 

 

 

 

 

6102/8 40 SW (SALON NALLIYM ‘SOVOVW “GdIN) SIDYNOS JSYHL WOU ANOLNJANI VOG - SNVNS VES-9T ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 57 of 100 Document 75-1
eT dO @T 39d

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OO'SZT‘6STS OL zs
00°00S‘ZETS 6T0Z/8 ANIVA IVLOL ih fy J. | Ts
00°060°EZS OL a - 7 os
O0'OPZ'ZSS OT0Z/S INTVA IWLOL oo - - 6b
JTAVIVAV Sr
42-¥5 4-2 wIONO1ON $007 SISNAINVOSVOVAV
I XIGNadd¥ Salida’ “H'a SIHdOLNVYOV
Il XIGNAddV Ly
LIWdad HIM
OSE 002 MINO LUGdWI YOLIINLSNOD VOS
It XIGNiddV or
OSE 00z LIWdad HLIM anosay SHM YOLIYISNOD VO"
AINO LYOdWI
il XIGNaddV NV.LVOU Gv
LIWYad HLIM “WN314 VLNVS
OSE 002 INO LYOdWI 4O SANV1SI YOLDIYLSNOD VOS
SONIHOVD
SOAVD
6T0Z/S OT/cT/S SSO1 AA T
AaNIvWA Reino gine i SN 1IVA soa ON Paaioam NISIYO JAILVN Noni caus q o yy JWYVN SIsILNAIDS
ALVINIXOUddv ALVINIXOUddY /SNOWONSA
A n L S y Oo d Oo N W

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 4O SV (SALON NALLIMM ‘DDVGVIN ‘GdIW)) SJDUNOS JFYHL NOUS AYVOLNIANI VO8 - DIVNS VES-9T ASV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 58 of 100 Document 75-1
 

PICTURE # 8

DESCRIPTION: KENYAN SAND BOA

LOCATION: D3 / HANDWRITTEN LIST #202
MADACC REGISTRATION 209219

PICTURE TAKEN: 3° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 59 of 100 Document 75-1
 

PICTURE # 204

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D33/ HANDWRITTEN LIST #180
MADACC REGISTRATION 209235

PICTURE TAKEN: 382 WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 60 of 100 Document 75-1
  

PICTURE # 127

DESCRIPTION: BRAZILIAN BOA —
MIS-IDENTIFIED AS PERUVIAN BOA

LOCATION: D14 / HANDWRITTEN LIST #27
MADACC REGISTRATION 209290

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 61 o0f 100 Document 75-1
 

 

PICTURE # 20

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D15/ HANDWRITTEN LIST #37
MADACC REGISTRATION 209291

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS - MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 62 of 100 Document 75-1
 

PICTURE # 125 .

DESCRIPTION: PERUVIAN BOA

LOCATION: D16 / HANDWRITTEN LIST #28
MADACC REGISTRATION 209272

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 63 of 100 Document 75-1
 

 

PICTURE # 1

DESCRIPTION: BOA CONSTRICTOR ROSTNAL LUMP

LOCATION: D55/ HANDWRITTEN LIST #29
MADACC REGISTRATION 309316

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 64 of 100 Document 75-1
 

PICTURE # 107

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D24/ HANDWRITTEN LIST #53
MADACC REGISTRATION 209294

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C,)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 65 of 100 Document 75-1
 

PICTURE # 108

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D52/ HANDWRITTEN LIST #31
MADACC REGISTRATION 209313

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 66 of 100 Document 75-1
 

 

PICTURE # 111

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D29/ HANDWRITTEN LIST #33
MADACC REGISTRATION 209299

PICTURE TAKEN: 38 WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 67 of 100 Document 75-1
 

    
  

et
ai if -

  

PICTURE # 103

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D13/ HANDWRITTEN LIST #36
MADACC REGISTRATION 209289

PICTURE TAKEN: 3%? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS ~ MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 68 of 100 Document 75-1
 

PICTURE # 130

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D34 / HANDWRITTEN LIST #38
MADACC REGISTRATION 209302

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 69 of 100 Document 75-1
 

 

 

PICTURE # 112

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D51/ HANDWRITTEN LIST #39
MADACC REGISTRATION 209312

PICTURE TAKEN: 38” WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 70 of 100 Document 75-1
 

PICTURE # 2

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D26/ HANDWRITTEN LIST #40
MADACC REGISTRATION 209298

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS —MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 71 0f 100 Document 75-1
 

PICTURE # 264

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D49/ HANDWRITTEN LIST 44
MADACC REGISTRATION 209310

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 72 of 100 Document 75-1
 

PICTURE # 101

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D22 HANDWRITTEN LIST #45
MADACC REGISTRATION 209293

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS —~ MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 73 of 100 Document 75-1
 

PICTURE # 25

DESCRIPTION: HOGG ISLAND BOA

LOCATION: D50/ HANDWRITTEN LIST #46
MADACC REGISTRATION 209311

PICTURE TAKEN: 3"? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 74 0f 100 Document 75-1
 

PICTURE # 105

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D32/ HANDWRITTEN LIST #47
MADACC REGISTRATION 209301

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.,)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 75 of 100 Document 75-1
 

PICTURE # 102

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D36 HANDWRITTEN LIST #48

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON:
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 76 of 100 Document 75-1
 

PICTURE # 11

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D54/ HANDWRITTEN LIST #50
MADACC REGISTRATION 209315

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 77 of 100 Document 75-1
 

PICTURE # 3

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D53/ HANDWRITTEN LIST #30
MADACC REGISTRATION 209314

PICTURE TAKEN: 38” WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS —- MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 78 of 100 Document 75-1
 

 

PICTURE # 24

DESCRIPTION: BOA CONSTRICTOR

LOCATION: D45/ HANDWRITTEN LIST #55
MADACC REGISTRATION 209306

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 79 of 100 Document 75-1
 

PICTURE # 129

DESCRIPTION: BOA CONSTRICTOR
MIS-IDENTIFIED IS A BRAZILIAN BOA

LOCATION: D7 / HANDWRITTEN LIST #56
MADACC REGISTRATION 209284

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 80 of 100 Document 75-1
 

PICTURE # 9

DESCRIPTION: MADAGASCAR GROUND BOA

LOCATION: D56/ HANDWRITTEN LIST #25
MADACC REGISTRATION 209317

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 81 of 100 Document 75-1
 

PICTURE # 10

DESCRIPTION: MADAGASCAR GROUND BOA

LOCATION: D36/ HANDWRITTEN LIST #26
MADACC REGISTRATION 209303

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 82 of 100 Document 75-1
 

PICTURE # 104

DESCRIPTION: MADAGASCAR GROUND BOA

LOCATION: D57/ HANDWRITTEN LIST #35
MADACC REGISTRATION 209318

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 83 of 100 Document 75-1
 

PICTURE # 26

DESCRIPTION: MADAGASCAR GROUND BOA

LOCATION: D6 / HANDWRITTEN LIST #49
MADADD REGISTRATION 209283

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 84 of 100 Document 75-1
 

PICTURE # 106

DESCRIPTION: MADAGASCAR GROUND BOA

LOCATION: D58 / HANDWRITTEN LIST #57
MADACC REGISTRATION 209319

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 85 of 100 Document 75-1
 

PICTURE # 120

DESCRIPTION: SOLOMON ISLAND BOA

LOCATION: D10 / HANDWRITTEN LIST #197
MADACC REGISTRATION 209224

PICTURE TAKEN: 3®° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 86 of 100 Document 75-1
 

 

PICTURE # 124

DESCRIPTION: SOLOMON ISLAND BOA

LOCATION: D44 / HANDWRITTEN LIST #196
MADACC REGISTRATION 209243

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 87 of 100 Document 75-1
 

PICTURE # 208

DESCRIPTION: RAINBOW BOA

LOCATION: D43/ HANDWRITTEN LIST #176
MADACC REGISTRATION 209242

PICTURE TAKEN: 38? WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE
EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 88 of 100 Document 75-1
atural fi
yy passion

 

PICTURE # 128

DESCRIPTION: COLUMBIAN RAINBOW BOA

LOCATION: D48 / HANDWRITTEN LIST #42
MADACC REGISTRATION 209309

PICTURE TAKEN: 38° WEEK OF JUNE 2010 (TAKEN BY T.C.)

PLACE: A) MADACC
OR
B) CITY OF MILWAUKEE WATER TOWER GARAGE

 

EXPERT WITNESS — MITCHEL KALMANSON
CASE #: 16-534

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 89 of 100 Document 75-1
SECTION 8
SNAKES - MISC

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 90 of 100 Document 75-1
OT JO T ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v1
€T
SaINYOSNVD Niv lit DIVNSOND za
VINLIO SILIdOYdWVI Aava VINYOSINV>D cd | or/et/s | stzsoz aaw |86F29vaVW) TT | 60¢ | €TT
ZI
IL
VINLID SLLITWdONdWIVT| = Aga JIVNSONDI zal | OT/2T/S | tSz60z can ovavW t | 802 | IT
OT
SAqlOds Linay INV zal T/et/s S cral OL: °
VLTIOSAO 3Havia AVNSLVY AVES OT/Z £57602 ad waMOL DIV] T | £02 | 6TT
JOVaVIN
8
ora SNd L
VAVLIND 3HdV15 NN JIVNS NYOD ztq | ot/2t/s | Zszgoz YaMOLINVI}| T | 90z] ¢
adW
VAY
9
856202 S
VUDIN vOosoanasd Linay 4d | yvosoanasd y0v198 Ot/zt/s tov scl Tt | S0z | €€r
#OVL 0vVaVN
Lid NVAOUL
v
SNOANVI1IDSIN €
JIVNS SIIVNS (8Z) LHOIS ALNIML
Zz
T
DIYLVIYAD HOW3 4
IN39sa10av | 4d- AW GNNO4 | GSAOWSY | # NOILYLSIOSY isi dalvOLNSANI
JWVN DISLLN3IOS hava xas| S3103dS/09948 | sum! avg savavw | HOI aNaHM 20 a WALI # Old
J9V
W 7 » ff H 5 4 J qd > | av

 

 

 

 

 

6102/8 4O SV (S3LON NALLIYM ‘DDVGVWI ‘GdWW) S3DNNOS JAYHL WOYd AYOLNIANI JIVNS SNOIANVTADSIA - INVNS VES-9T :#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 91 of 100 Document 75-1
OT 40 2 ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI
6002 NOILONV eT
00Z - S/T O2@T - OTT vsn YaVN TOO
NYO” JAILdvo
ZT
Tr
6002 NOILONV
OOT - 08 09-05 wsn adyuVvN TOO
NYO" JAILdVD
OT
8002 INDSjAY 6
SL-0S Ov - OF ys
ALVAId
8
anosau £
SZ-0S O€- SZ vsn TOO
O/M
9
S
~ - W2ZVHE OL a
008 ~ OO OS? - OOP aWIVWALYNO a/M oT Oo
v
€
Z
T
610z/S Ot/ZT/s $SO1 aWaHM nny
SAIYINDAY SALIO SNOWONTA 3NDS3Y LHDNVO| N-A | “O'O'O
ANIWA LNAYYND| 3LVG LY ANTVA / alo NON /SNOWONAA WOud 8 NISIWO JALLVN am /3Audv> |aaaua | onwy
3LVWIXOUddV: | JLVINIXOUdd¥ a3LuOdill
A n L Ss u 0 d O N

 

 

 

 

 

 

 

 

 

6102/8 JO SV (SI.LON NALLIYM ‘SOVGVIN ‘ddW) S39YNOS JFYHL WOYd ANOLNAANI JYVNS SAOANVIIDSIIN - IVNS VES-9T -#4SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 92 o0f100 Document 75-1
OT AO € ADV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SNQ Zz
VYDIN VOsOaNAsd Lindy | W | vosoanasd yov1a YaMOL VI Sz
JovavIN
EZ
SNd ZZ
VuDIN VOEOGNASd Linav | W | vosoanasd yovig YWaMOL JVI OLZ
3ovav
SNa Tz
VuDIN VOsOaNASd linagv | 4 | vosoanisd yov1a WaMOL DVI SIZ
J0vavIN
SNQa 0¢
VUDIN VOEOGNaSd linav | 4 | vosoanasd yov18 YWAMOLANVI| SE | PTZ
Jovan
6T
aSON9OH ar
7 SNISaGON Neiie yy uvosvOVaVN tta | ot/zt/s | szzeoz | +" | >9vaww Zz | O&t
NOdOw313H3I7 JUN3ANS adi
JQNOo19
LT
SISNIINVISVOVGVIN | NIS44T 3SONDOH zva 78
NOdOw313HOI31 sinaant |“ |yvosvovavw invio| (79 | OFe/S | Twe60% ddA | 30vavW B | Tre | tev
OT
ST
oN ae IAVNSONI HOWIG | vt | ot/zt/s | ogzeoz | 7 lestoovaww| 1 | otz | ett
VINLID SILIdOUdINIVT | LNaDSz10GVv dd
DLVINaID wowa| T
d- AN
AINWN OIILINGIOS | OEY |S | saldads /@aa¥a | eet | teat ee ee | mCtNaN! 30 # | wgu| #918
ASV
W 1 » rT H 9 d I d >| a]v

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6102/8 40 SV (SALON NALLY ‘OOVAVWI ‘GdW) SIDYNOS JIYHL WOUS AYOLNIANI JNVNS SNOANVTIDSIN - JIVNS VES-9T :#ASVD |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 93 of 100 Document 75-1
OT JO v ADVd

 

 

 

 

 

 

 

 

 

 

 

 

 

ALINDV4 ve
008 - 0OOZ OSD - OO? VONFIANNV HLNOS N3TIND O'OT
lv NY¥Og
€Z
ALIMOVS cz
008 - 004 OS? - OOV VOW HLNOS N3T1NO OOT
LV NYO?
TZ
008 - 004 OS? - OOF VOIMFIY H.INOS | LHONVD 1M o'T'O
3I118Nd3y 02
008 - OOL OS? - OOL ‘T
ASVOVIVIN LHONVD GIIM O'T'O
6T
8T
OdINNsNd3sy
OS - OSE SLT - OST JOOHLS!d Ty"
DJIHdATSOHLSIdO ASWOVIVI LHONVS JIM O'T'O
LT
6002 OdxX3V
VOINSIAY HLNOS | VNOLAVG LV
OS? - OSE GLT - OST DIHdATOOHLSId OOT
0 NYSHLYON SLad LOddudAd
LHONVS TIM
oT
GT
60072 NOILONV
OST - SZT SZ-09 ‘wsn GyVN TOO
NYO” JALLdVo
T
6102/S OT/ZT/S SSO JUaHM inns
SayINOaY SALID SNOWON3A 3aNdSay¥ LHONVD| N-A | ‘O';O'O
ANIVA LNAYYND| JLVd LV AN IVA WOU 8 NISIHO JALLVN
NON /SNOWON3A GUM / 3AlLdvd | a3a3a4a
ALVIAIXOUddY | JLVINIXOYdd¥ /dANOdINl aaLuodil / OllWe
A nN L S Y 0 d Oo N

 

 

 

 

 

 

 

 

 

 

 

6702/8 40 SV (SALON N3LLINM ‘DVI ‘ddIN) SADUNOS JAYHL WOUS AYOLNJANI 3NVNS SNOANVIFISIIN - JIVNS VES-OT -#ISVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 94 of 100 Document 75-1
OT 40S 39Vd

 

VOILSNY VITAT9

Linav

VNVYENSSNIA Gay

SNG
YaMOL IVI
JaVaVIN

bre

ce

 

OND VINYOSINVS

TUINIAN

DIVNS
OND VINYOSITVS

SNQG
YAMOL DVI
DOVAVIN

eve

TE

 

OND VINYOSITWS

TUNIANL

DIVNS
OND VINYOSINVS

SNG
YaMOL DVI
JOVAVIN

cvz

OE

 

VYSIN VOREOGNASd

Lindy

vododnssd JOVI

SNG
YaMOL DVI
JOVAVA

ove

6c

 

VYSIN VOESOGNASd

Linav

vodoanssd Xov1a

SNG
YAIMOL DIV
JIVaVINI

6EC

8¢

 

VYOIN VOSORNASd

LINGV

vogodnssd AIV1e

SNQ
YdIMOL DIV
JOVAVIN

8EC

LE

 

VYDIN VOsORdNASd

Linav

voaodnasd 19Vv14

SNQ
YaMOL DVI
JDVAVA

9EC

92

 

VYDSIN VOEOdNASd

Lindy

VoOweOoanssd AOV1E

SNd
YIMOL DVI
DIVAVIN

6TC

S¢

 

JWYVN SISLLNAIDS

DRLVIYAD
1N39S3100V
Aagva
JdovV

WW
Xs

§3ld4dS / G33aud

aNnno4
JYSHM

QaAOWAY
diva

# NOILYLSIS3Y
JOVaVA

ish
HOIHM

GaIHOLNIANI
JYaHM

HWS
10 #
WLOL

Walt

# Id

 

 

W

 

.

 

 

 

H

 

2

 

 

 

qd

 

 

 

 

 

 

6102/8 4O SV (SALON N3LLIYM ‘SIVAN ‘ddIA)) SIDYNOS FIYHL WOUd AMOLNAANI JIVNS SNOINVISOSIW - ANVNS VES-9T :#3SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 95 of 100 Document 75-1
OT AO 9 54DWd

 

 

 

 

 

 

 

 

 

 

 

li XIGNAddV ce
LIWYAd HLIM VOINANV
O04 - 0S - ‘oO
9 SZE-OSZ | ag iMod LAOS ‘Ss LHONVS CIM T'0'0
ANDS3y SHM me
04-09 OS - Ov VINYOsITVS T
LHONVI GM ore
4INISAY e
04-09 0S - Ov VINYOSITVD ALVAld O'O'T
LHONWI GM
MALINDA 6¢
008 - 004 OS¥ - 0Ov VoldaINV HLNOS| = NATIND O'T'0
iv NYO
ALM 8z
008 - OO OSt - OOF VOMAWV HLAOS NATIND oT 0
lv NYOd
ALMMDVA Le
008 ~ 0O£ OS - OO VOIAWY HLNOS| =~ N3TIND. O'T'0
iv NYO@
ALIMOW4 92
008 - OOZ OSt - OO” VONMAWV HLNOS NATIND OO'T
Lv NYOd
ALNIDVA Sz
008 - 00Z OS? - OOv VoIWaWV HLNOS| = NaTINOD O'OT
iv NYOd
r
6102/S OT/ZT/S SSO 3Y3HM nen:
SAYINOIY S3LID SNOWONSA ' ANDSI¥ LHONVD| N-A | ‘O'O'O
3NIWA LNAWYND| Alva Ly aNIWA wows? | NIDINO JALLWN
NON /SNOWONSA Gidea
avWIxoNday | aLvwixouday | / O2/8Odi aes CIM / ANNO ous
A n 1 S u 0 d O N

 

 

 

 

 

 

 

 

 

 

 

6102/8 JO SV (SILON NI.LLIYM ‘SOVGVW ‘ddW) SJOUNOS JFYHL WOYd AYO.LNIANI JIVNS SNOANVISDSI - JAVNS VES-9T *#4SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 96 of 100 Document 75-1
OT 40 2 39DWd

 

VLITOSEO JHdVTIS

DIVNS LVY AVYD

ocd

OT/2T/S

OOEG0E

o€a
adiAN

TS SNQ
YAMOL AAV
JIVIVA

9cT

OP

 

VINYOAITVS
VINLAD SLLITWdOUdINVI

ASVHd G3dLLs
ON VINYOSITVS

6d

OT/ZT/s

98760¢

6d
ddiNi

ve sNa
YaMOL IIV1
DOVAVIN

T@

6£

 

BE

 

VITATD WNA19

UNIAN

VNVENSSNA

cert

Sct
LS]
NALUYM
GNVWH Gd

cle

Le

 

9€

 

Wha Wiad

UNaANE

VNVYNSSNIN

SNG
YqAMOL DVI
DIVAVIN

8c

SE

 

VWITAID WIAATD

VNVENSSNA

SNG
YWaMOL DVI
DDVAVIN

L0C

bE

 

Vollsnd via13

Lindy

VNVHNSSNIA Gad

SNd
Y3MOL INV
JIVAVIA

Svc

€€

 

JINVN SISLLNAIDS

SILVIA
LN39S3100V
Agva
d5V

dW
XaS

$ald3ads / G344ua

GNNO3J
SYSHM

dsAOWSY
divd

# NOILYLSI93Y
IOVAVIN

isin
HOIHM

GalYOLNAANI
aYSaHM

HOW4
JO #
WLOL

WALI

# Did

 

W

 

 

7

 

 

 

H

 

2)

 

 

 

 

 

 

 

 

 

6102/8 JO SV (SALON NALLIYM ‘DDVGVW ‘ddIN) SIDYNOS JIYHL WOYS AYOLNIANI JAVNS SNOANVIZISIA - AVNS VES-ST -#ASVO |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 97 of 100 Document 75-1
OT 40 8 3DVd

 

 

 

 

 

 

 

 

 

 

 

$1 Ov
oss Ovs NYSLSVAHLNOS
JHONVS CIM
6€
SCT - OOT OOT - 08 VINYOJANVD
SE
il XI .
waa pun 800¢ “
S76 - SLL SE - SLZ ferrin VOINFJINY HLNOS | 14915S Nag A oT oO
LHONVI GM
9€
Il XIGN3ddV cE
LIWY3d HLA
S26 -SZL GZE-SLe VOIMAAIV HLNOS | LHONVI AIM!) A O'O'T
XINO LYOdW
Il XIQN3ddV ve
LIWaad HLM
002 - 059 SZE-0S VOINSINVY HLNOS
ceOse AINO LYOdWII
i XIGN3ddV €£
ALIAS d HLIM VOINIANV
002 - 0S -QS . LHONVD GM 000
089 Scé~ Ose AINO LYOdW HLNOS ‘S
T
6102/S OT/2T/S SSO1 aWaHM nen
SIYINOAY SILID SNOWON3A 3NDSaw LHONVD| N-A | ‘O'O'O
AINIVA LN3YHND| LV LV ANTWA Oud 8 NISIHO JALLVN
NON /SNOWON3A GUM / 3ALLidv> | a33ua
3LVINIXOUddY | ALVINIXOUddv /daluodi GALYOdII / OlLWe
A n L S YW 0 d Oo N

 

 

 

 

 

 

 

 

 

 

 

6102/8 JO SV (S3.LON NILUIYM OVA ‘GdIN) SIDUNOS JAYHL WOW ANOLNAANI JIVNS SNOANVTSISHA - JAVNS vES-9T -#39SV) |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 98 of 100 Document 75-1
OT 40 6 3DVd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; 9”
; - - cv
- vy
= ev
| zy
tr
VINUOSITWO zea T/zt/s | vOe6oz ced saMoL 391 v
VINLID SILITVdOUdNVI ONIN VINYOATTVO Ov/¢ ddl
DJOVAGVW
T
DYLvIWaD HOVa
ANaosaI0av | J A ONNO4 | GJAOWSY | #NOLLYLSIDSY| sn GaldOLNAANI #
JINVN DISILNAIDS Aaa yas Saloads / aad aM ava sVaVN HOI 3USHM iO # ALI # 31d
WLOL
39V
W 7 y | H » d J d 2 g Vv

 

 

6102/8 JO SV (SILON NILLINM ‘QOVGVII ‘ddIW) SIDUNOS FAYH.L WO AYOLN3ANI JIVNS SNOANVIIISIW - DIVNS VES-OT -#4SV |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 99 of 100 Document 75-1
OT 40 OT 39Vd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ or
OO'SEB’ETS OL _ - Sv
OO'OTT’ZTS 6T0Z/8 ANIVA IWLOL tv
00°0S0‘ZS OL ev
OO'STT‘9S OT0Z/S JNIVA WLOL cv
Tv
0£-09 0S - Ov VINYOSINWD
T
6102/S. OT/ZT/S SSO) 3uaHM sacns
SayIMOAY S3.LID SNOINONSZA ANDS3SY LHONVID| N-A | “O'O'O
AMIWA LN3YYND| JLVG LV ANIVA wou | NISMO JALLVN
alvwixouday | aLvwixouddy | / TYOdMt NON /SROWONSA | qa iuodiN Q1IM / 3ALLdW> | 03344 | OLLWe
A n L S Y o d oO N

 

 

6102Z/8 40 SV (SALON NALLY ‘SOVAVW ‘ddiAl) SIOUNOS JFYHL WOUS ANOLNIANI ANVNS SNOINVISOSII - JNVNS VES-9T “#4SV9 |

Case 2:16-cv-00534-NJ Filed 09/12/19 Page 100 of 100 Document 75-1
